        

Exhibit 10.2.6



--------------------------------------------------------------------------------

[sd10k123114ex1026psuc_image1.gif]
 
 
 
SandRidge Energy, Inc.
 
ID: 20-8084793
 
123 Robert S. Kerr Avenue
 
Oklahoma City, Oklahoma 73102
 
 





Performance Share Units: Notice of Grant of Award and Award Certificate
January 1, 2015 to December 31, 2017 Performance Period



--------------------------------------------------------------------------------



Participant:
 
 
 
[Name]
 
Award Number:
[number]
[Address]
 
Plan:
2009 Incentive Plan
[Address]
 
ID:
[ID]





Effective [DATE] (the “Grant Date”), you have been granted an award of [number]
Performance Share Units under the SandRidge Energy, Inc. 2009 Incentive Plan, as
amended (the “Plan”) for the performance period from January 1, 2015 through
December 31, 2017 (the “Performance Period”). Each Performance Share Unit has a
base value (the “Base Value”) of $[value], which is the Fair Market Value (as
defined in the Plan) of one share of SandRidge Energy, Inc. common stock on the
Grant Date. Subject to the provisions of the attached agreement, the award is
scheduled to vest in increments on the date(s) shown below.


Percentage of Units
Vesting Dates
33%
December 31, 2015
33%
December 31, 2016
Remainder
December 31, 2017






--------------------------------------------------------------------------------



This award is granted under and governed by the terms and conditions of the
SandRidge Energy, Inc. 2009 Incentive Plan, as amended, and the Performance
Share Unit Award Certificate. The Award Certificate shall be deemed accepted,
unless you provide written notice to the Company within ten (10) business days
following the grant date stating that you do not wish to accept this award. A
copy of the 2009 Incentive Plan can be found under the Company Information –
Documents tabs of your E*Trade account or the Department – Stock Plan
Administration tabs of the Company’s intranet. 



--------------------------------------------------------------------------------







--------------------------------------------------------------------------------








SandRidge Energy, Inc.
Performance Share Unit Award Certificate
Granted Under 2009 Incentive Plan
January 1, 2015 to December 31, 2017 Performance Period
This Performance Share Unit Award Certificate (“Award Certificate”) is granted
by SandRidge Energy, Inc., a Delaware corporation (the “Company”) to the
Participant. This Award Certificate consists of the following Award Agreement
and the “Notice of Grant Award” attached as the cover sheet to this Award
Certificate, which identifies the Participant, the number of Performance Share
Units, the Grant Date, the Base Value, the Performance Period and the Vesting
Dates of this Award.
In consideration of services performed, and to be performed, by the Participant
for the Company, the Company makes this Award of Performance Share Units to the
Participant. This Award Certificate, the Performance Share Units, and any
payment with respect to the Performance Share Units are conditioned on the
following terms and the terms of the SandRidge Energy, Inc. 2009 Incentive Plan,
as amended (the “Plan”), which are incorporated into this Award Certificate by
reference. All capitalized terms used but not defined in this Award Certificate
have the meaning set forth in the Plan.
1.Grant. The Company hereby grants to the Participant the number of Performance
Share Units set forth on the attached Notice of Grant Award on the Grant Date. A
Performance Share Unit does not represent an equity (or any other) interest in
the Company and carries no voting rights. The Performance Share Unit applies
with regard to the Performance Period (as defined in the Notice of Grant Award
and subject to adjustment as provided in Section 3).
2.    Performance Share Unit Values.
(a)    Subject to the limit described in clause (b), below, the value of a
Performance Share Unit will equal the Applicable Multiple times the Fair Market
Value of a share of the Company’s Common Stock on the last day of the
Performance Period, as may be adjusted pursuant to Section 3. The Applicable
Multiple is based on the relative position of the average total shareholder
return (“TSR”) of the Company’s Common Stock during the Performance Period,
compared to the TSR of each peer company during the same Performance Period, as
provided in the following tables:

- 2 -



--------------------------------------------------------------------------------








Relative TSR* Position Compared to Peer Companies
Applicable Multiple
 
Relative TSR* Position Compared to Peer Companies
Applicable Multiple
20th
0.0%
 
10th
100.0%
19th
20.0%
 
9th
111.1%
18th
28.8%
 
8th
122.2%
17th
37.7%
 
7th
133.3%
16th
46.6%
 
6th
144.4%
15th
55.5%
 
5th
155.5%
14th
64.4%
 
4th
166.6%
13th
73.3%
 
3rd
177.7%
12th
82.2%
 
2nd
188.8%
11th
91.1%
 
1st
200.0%


*TSR will be determined using the volume-weighted average share price of the
relevant share during the 20 business day period ending on the first and last
business days of the Performance Period, and assuming that any dividends paid
are reinvested as of the ex-dividend date.
The group of peer companies consists of Cabot Oil & Gas Corp., Cimarex Energy
Co., Concho Resources Inc., Continental Resources Inc., Denbury Resources Inc.,
Energen Corp., Halcon Resources Corp., Laredo Petroleum Inc., Midstates
Petroleum Company Inc., Newfield Exploration Co., Oasis Petroleum Inc., Pioneer
Natural Resources Co., QEP Resources Inc., Range Resources Corp., SM Energy Co.,
Southwestern Energy Co., Ultra Petroleum Corp., Whiting Petroleum Corp., and WPX
Energy Inc.; provided however, that the Compensation Committee may remove any
such company from the group if the such company ceases to be a peer company
(e.g., by merger or other corporate transaction or by ceasing to be a
publicly-traded company), in which case the Compensation Committee will
equitably adjust the positions and Applicable Multiples set forth in the tables
above.
(b)    Notwithstanding the foregoing, the value of a Performance Share Unit
shall not exceed 4 times the Base Value set forth on the attached Notice of
Grant Award.
3.    Vesting Period. The Performance Share Units set forth in this Award
Certificate shall vest (rounded down to the nearest whole unit) in accordance
with the vesting schedule provided in the Notice of Grant Award, subject,
however, to the following rules:
(a)    Except as provided in subsection (c) below, if the Participant’s
employment or service with the Company terminates before the applicable Vesting
Date, then all unvested Performance Share Units shall be canceled immediately
and shall not be payable. A Participant’s interruption of service on an approved
leave of absence shall not be considered a termination of the Participant’s
employment or service with the Company.

- 3 -



--------------------------------------------------------------------------------








(b)    Upon the occurrence of a Change in Control (as defined in the Plan),
including during a Participant’s approved leave of absence, on or before the
last day of the Performance Period, all Performance Share Units shall become
100% vested and paid out based on actual performance, after adjusting the
Performance Period to end on the last business day immediately prior to the
Change in Control.
(c)    If, before the end of the Performance Period, the Participant’s
employment or service with the Company terminates by reason of the Participant’s
death or Disability, all Performance Share Units shall become 100% vested upon
the Participant’s death or Disability and be paid out at the 10th position value
(Applicable Multiple of 100.0%), after adjusting the Performance Period to end
on the date of termination or, if such date is not a business day, the last
business day immediately prior to the date of termination.
(d)    For purposes of any vesting acceleration provision in an agreement or
arrangement between the Participant and the Company (such as acceleration of
vesting upon termination of employment), the Performance Share Units will be
considered equity-based compensation and entitled to the same treatment as other
equity-based compensation, including performance shares or other equity-based
units.
4.    Payment.
(a)    The value of each vested Performance Share Unit shall be paid in a single
cash payment to the Participant (or, if the Participant is not living at the
time of payment, to the Participant’s beneficiary). Such payment shall be made
within 30 days after the end of the Performance Period (as may be adjusted
pursuant to Section 3); provided that, to the extent required by section 162(m)
of the Code, no payments will be made until the Compensation Committee certifies
that the performance goals have been attained.
(b)    If the Company issues dividends on Common Stock after the Grant Date and
before the end of the Performance Period, the Compensation Committee shall
equitably adjust the payment hereunder to reflect the value of such dividends.
(c)    Following any payment made under this Section 4, the Participant will
have no further rights with respect to the Performance Share Units, and no
additional amounts will be due or paid with respect to such Performance Share
Units.
5.    No Transfer. The Participant may not sell, assign, transfer, pledge, or
otherwise dispose of any portion of this Award or the Performance Share Units
described in this Award Certificate.
6.    No Rights of the Participant as a Stockholder. The Participant, by virtue
of receipt or vesting of Performance Share Units, shall have no rights related
to any stock of the Company, such as the right to vote, the right to receive
dividends payable either in stock or in cash, and the right to receive shares in
any recapitalization of the Company.
7.    Withholding Taxes.
(a)    The Company has the right to deduct from payments of any kind otherwise
due to the Participant any federal, state or local taxes of any kind required by
law to be withheld with respect to the issuance, vesting, or payment pursuant to
the Performance Share Units.

- 4 -



--------------------------------------------------------------------------------








(b)    The Participant has had the opportunity to review with the Participant’s
own tax advisors the federal, state, local and foreign tax consequences of the
Performance Share Units and the transactions contemplated by this Award
Certificate. The Participant is relying solely on such advisors and not on any
statements or representations of the Company or any of its agents. The
Participant understands that the Participant (and not the Company) shall be
responsible for the Participant’s own tax liability that may arise as a result
of this Award.
8.    Miscellaneous.
(a)    No Rights to Employment. The Participant acknowledges and agrees that the
vesting set forth in Section 3 shall apply only if the Participant provides
continuous services to the Company during the Performance Period, and that any
such services (as an employee or otherwise) remain at the will of the Company.
The Participant further acknowledges that nothing in this Award Certificate or
the Plan constitutes an express or implied promise of continued engagement as an
employee or consultant.
(b)    Severability. The invalidity or unenforceability of any provision of this
Award Certificate shall not affect the validity or enforceability of any other
provision of this Award Certificate, and each other provision of this Award
Certificate shall be severable and enforceable to the extent permitted by law.
(c)    Waiver. Any provision for the benefit of the Company contained in this
Award Certificate may be waived, either generally or in any particular instance,
by the Compensation Committee or its authorized delegees.
(d)    Binding Effect. This Award Certificate shall be binding upon and inure to
the benefit of the Company and the Participant and their respective heirs,
executors, administrators, legal representatives, successors and assigns.
(e)    Entire Agreement. This Award Certificate and the Plan constitute the
entire agreement between the parties, and supersede all prior agreements and
understandings, relating to the subject matter of this Award Certificate.
(f)    Amendment. The Company may revoke this Award Certificate at any time
during the Performance Period if the Award Certificate is determined by the
Company to be contrary to law and, in that event, the Company may give notice to
the Participant that the Performance Share Units are to be assigned to the
Company following the date of the notice. The Company may also modify this Award
Certificate to the extent necessary to bring the Award Certificate into
compliance with any applicable and mandatory law or regulation. The Compensation
Committee shall obtain the Participant’s consent before it amends this Award
Certificate to the extent required under the terms of the Plan.
(g)    Governing Law. This Award Certificate shall be construed, interpreted and
enforced in accordance with the internal laws of the State of Delaware without
regard to any applicable conflicts of laws.
(h)    Tax and Benefits Issues. The payments under this Award Certificate are
intended to be exempt from Section 409A of the Code and the provisions hereof
shall be interpreted and administered consistently with such intent. This award
is intended to qualify as a performance-

- 5 -



--------------------------------------------------------------------------------








based award within the meaning of Section 162(m) of the Code and Section 6.7 of
the Plan. Nothing in this Award shall transfer liability for any tax or penalty
from the Participant to the Company or any other individual or entity. This
Award will not be “benefit bearing” and will not be considered as compensation
for purposes of the Company’s 401(k) plan, the non-qualified deferred
compensation plan, or accrual of PTO or other leave.
(i)    Participant’s Acknowledgments. The Participant shall be deemed to have
accepted this Award Certificate unless the Participant provides written notice
to the Company, within ten (10) business days following the Grant Date, that the
Participant does not wish to accept the Award. By accepting this Award
Certificate, the Participant acknowledges that he or she: (1) has read this
Award Certificate; (2) has had the opportunity to be represented by legal
counsel in connection with his or her acceptance of this Award Certificate;
(3) understands the terms and consequences of this Award Certificate; and (4) is
fully aware of the legal effect of this Award Certificate.


SANDRIDGE ENERGY, INC.


By:________________________________________
Title: ______________________________________

- 6 -

